48 So. 3d 925 (2010)
Wayne WILSON, Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Respondent.
No. 1D09-5306.
District Court of Appeal of Florida, First District.
November 22, 2010.
*926 Wayne Wilson, pro se, Petitioner.
Kathleen Von Hoene, General Counsel, Florida Department of Corrections, and Beverly Brewster, Assistant General Counsel, Tallahassee, for Respondent.
PER CURIAM.
Wayne Wilson petitioned the Circuit Court for Escambia County for a writ of mandamus. He contended that the Florida Department of Corrections had failed to award him all the gain time to which he was entitled. The circuit court summarily denied the petition. Wilson seeks review by this court through a petition for writ of certiorari. See Sheley v. Fla. Parole Commn., 720 So. 2d 216 (Fla.1998).
We find that it was departure from the essential requirements of law for the circuit court to deny the petition in this particular case without issuing an order to show cause to allow the Department to respond and to afford petitioner an opportunity to reply before ruling on Wilson's claim. See Bujno v. Dep't of Corr., 1 So. 3d 1138 (Fla. 1st DCA 2009). Accordingly, the petition for writ of certiorari is granted and the order denying Wilson's petition for writ of mandamus is quashed. This cause is remanded to the circuit court for further proceedings.
PETITION GRANTED.
KAHN, VAN NORTWICK, and THOMAS, JJ., concur.